Citation Nr: 0738902	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-09 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the U.S. Army from May 
1943 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied entitlement to service connection for a low back 
disability.  A Notice of Disagreement (NOD) was filed in 
September 2005, and a Statement of the Case (SOC) was issued 
in March 2006.  The appeal was perfected with the filing of a 
VA Form 9, Appeal to the Board of Veterans' Appeals, in March 
2006, and a Supplemental SOC (SSOC) was issued in April 2007.  
In November 2007, the veteran testified before the 
undersigned Acting Veterans Law Judge via videoconference 
from the RO.  Also in November 2007, the undersigned granted 
a Motion to advance the case on the Board docket.


FINDINGS OF FACT

1.  There is no evidence of any disease or injury to the low 
back in service.

2.  There is no competent medical evidence of a current 
chronic low back disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated 
during active service, and no disability may not be presumed 
to have been incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of five elements of a claim, including 
notice of what is required to establish service connection 
and that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter(s) sent to the appellant on March 30, 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her or his possession 
to the AOJ.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case,  there is no evidence of any in-service injury 
or disease.  Service medical records show no treatment for or 
complaints of any low back problems.  Further, there is no 
competent medical evidence of a current disability; private 
doctors make no reference to any low back condition or 
complaints, and there is no indication of any VA treatment.  
No VA examination is warranted in this instance.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  There is no evidence of any current VA 
treatment; isolated treatment records from 1972 are contained 
in the file.  The veteran submitted statements from two 
private physicians, Dr. C and Dr. D, and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  Significantly, 
neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  At his 
videoconference hearing, the veteran recounted several 
episodes of private treatment, but also stated that the 
doctors were deceased and no records could be obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Low back Disorder

The veteran contends that in April or May of 1945, while 
assigned as a litter carrier to the 1st Infantry Division, 1st 
Medical Battalion, A Company, he sustained a low back injury 
when he was carrying a large crate or box with another 
soldier, and the other man dropped his end.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §°3.303(a).  Service 
connection for a "chronic disease," such as arthritis, may 
be granted if it is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here, service medical records do not corroborate the 
veteran's allegation of injury in service.  No injury or 
complaint of a low back problem is shown at any time during 
active service.  A cervical spine injury, for which service 
connection has already been granted, is shown.  On separation 
examination, there is no notation of low back treatment, 
complaints, or diagnosis.  The veteran has stated that his 
supervising noncommissioned officer noted the injury in the 
sick log, but service medical records reveal no reports of 
such complaints or referral to sick call.  Additionally, a 
log or even official morning report is not the type of record 
which would include details as to injury or circumstance.  No 
meaningful development is possible for the described log.

The veteran alleges that he sought treatment for his low back 
multiple times since separation from service.  The veteran 
stated that all of the medical providers he saw prior to 1970 
were private providers, and he testified that all of them had 
died and that their records were not available.  He stated he 
went to VA for treatment in 1970.  A review of the evidence 
of record reveals that the veteran sought isolated treatment 
for a skin lesion in March 1972, when he also complained of 
neck problems.  He did not report any low back complaints at 
that time, nor did he raise the issue at a September 1972 VA 
examination for the cervical spine.  The veteran offered 
testimony before the RO' Rating Board at a February 1973 
hearing and he failed to mention any complaint of low back 
problems; his testimony in fact indicates a lack of low back 
problems when he described his movements and abilities at 
work.

Correspondence from current treating doctors reveals 
diagnoses of cervical spine disorders, but makes no mention 
any lumbar spine problems.  It is noted that the letters were 
submitted in connection with a simultaneous claim of service 
connection for a cervical spine disability, and not to 
support the lumbar spine claim.  It is noted that both 
doctors discuss his history of in-service injury and limit 
such to the neck.

In March 2005 correspondence, the veteran was informed of the 
need for evidence of a current disability.  He was asked to 
identify any outstanding records of VA or private treatment 
and, if necessary, to provide releases to allow VA to assist 
him in obtaining medical records from private sources.  He 
responded in April 2005 correspondence to state he had no 
additional evidence or information.

The Board must find, in light of the evidence of record, that 
service connection for a low back disability is not 
warranted.  First, there is no competent medical evidence of 
a current disability.  No doctor has noted any diagnosis of 
the low back.  The veteran has also referred only to 
generalized complaints of pain, and has not specified any 
diagnosis.  While he is competent to describe his observable 
symptoms, such as pain, he is not competent to render an 
opinion on an issue requiring specialized medical knowledge, 
such as a diagnosis or etiology for the symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Second, there is not adequate evidence of an in-service 
injury to the low back as described by the veteran.  This 
does not mean the Board finds the veteran to be untruthful.  
However, some corroboration of the veteran's allegation of 
injury must be presented.  If the veteran had participated in 
combat, and the injury alleged was consistent with the 
circumstances, conditions, and hardship of his service, his 
lay testimony could be accepted as sufficient proof of the 
occurrence of the injury.  38 C.F.R. § 3.304(d).  Here, there 
is no allegation or showing of combat in the veteran's role 
as a litter bearer and clerk in rearward areas, and the 
injury alleged is not in any case related to combat.  The 
presumption is not applicable.

VA has attempted to develop for evidence of continuity of 
treatment and symptoms, including inquiry at the 
videoconference hearing, but no evidence of such beyond the 
veteran's bare statements is presented.  There are no 
available private treatment records, and VA treatment records 
did not exist for almost 30 years following separation from 
service and those isolated incidents.  The sparse medical and 
lay evidence which covers the period from 1945 to the present 
is at best silent regarding any low back problems, and at 
worst indicates their absence.

Third, the lack of diagnosis and absence of medical records 
for the first post-service year prevents any possible 
application of provisions relating to presumptive service 
connection for chronic disease such as arthritis.  38 C.F.R. 
§§ 3.307, 3.309.

In light of the lack of a current disability and any in-
service injury or disease, the question of a nexus between 
them is rendered moot, and the claim of service connection 
must be denied.




ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


